 
 
I 
108th CONGRESS 2d Session 
H. R. 4436 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Deutsch (for himself and Mr. Hastings of Florida) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To reform and improve certain housing programs of the Department of Housing and Urban Development. 
 
 
1.Short titleThis Act may be cited as the Fair Housing Protection Act. 
2.Clarification of per-unit costs under section 8 rental housing assistance program 
(a)In generalParagraph (1) of the item relating to the Housing Certificate Fund in title II of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 2004 (division G of Public Law 108–199; 118 Stat. 372) is amended— 
(1)by inserting in each calendar quarter after and by applying; and 
(2)by inserting in the most recent quarter for which the public housing agency has submitted such actual per unit cost information to the Secretary after actual per unit cost.  
(b)ApplicabilityThe amendment made by subsection (a) shall apply to all expiring section 8 tenant-based annual contributions contracts renewed pursuant to the paragraph referred to in subsection (a), whether such renewal occurs before, on, or after the date of the enactment of this Act. 
3.Plan to end waiting lists for section 8 rental housing assistance 
(a)Development of planThe Secretary of Housing and Urban Development shall develop a plan to reduce and eventually eliminate the delay between the submission by an eligible family to a public housing agency of an application for rental housing assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and the time when such assistance is eventually made available on behalf of such a family. The plan shall— 
(1)identify actual affordable housing needs, taking into consideration needs of eligible families who have not applied to a public housing agency for housing assistance due to extensive or closed waiting lists; 
(2)provide for elimination of waiting lists over both the 10- and 20-year periods that begin upon the date of the enactment of this Act; 
(3)determine the amount of additional funding and other resources necessary to eliminate the delay in providing housing assistance to eligible families and the appropriate programs and activities to which to devote such resources; 
(4)include a strategy for expenditure of additional funds that sets forth the projected results of such expenditures; and 
(5)set forth options for an incentive program to encourage landlords to participate in the rental housing assistance program under such section 8. 
(b)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall submit a report to the Congress setting forth the plan required under subsection (a). 
4.Protection of section 8 reserves 
(a)Notification and ReplenishmentIf the Secretary of Housing and Urban Development withdraws amounts from the reserve account for any public housing agency, or takes any other action that has the result of reducing amounts in a reserve account without approval of the agency, the Secretary shall— 
(1)immediately notify the agency of such withdrawal or action; and 
(2)before the commencement of the quarter of the fiscal year first commencing after such withdrawal or action, replenish such reserve account with the full amount of such withdrawal or reduction. 
(b)Zero balance approvalThe Secretary of Housing and Urban Development may not withdraw amounts from the reserve account for any public housing agency, or take any other action that has the result of reducing amounts in a reserve account, if such withdrawal or action causes the balance of amounts in the reserve account for a public housing agency to fall to zero, unless, in advance of such withdrawal or action, the Secretary of Housing and Urban Development notifies the public housing agency of withdrawal or action and obtains written approval of such withdrawal or action from such public housing agency. 
(c)Quarterly notificationThe Secretary of Housing and Urban Development shall, on a quarterly basis, notify each public housing agency of the balance of amounts in the reserve account for the agency. 
(d)DefinitionsFor purposes of this section: 
(1)Public housing agencyThe term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). 
(2)Reserve accountThe term reserve account means, with respect to a public housing agency, the annual contributions contract reserve account for the agency for the tenant-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) . 
5.Additional funding for fair housing initiatives programSubsection (g) of section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) is amended by adding after and below paragraph (4) the following: 
In addition to any other amounts made available to carry out this section, there is authorized to be appropriated for investigative and enforcement activities under this section $20,000,000 for each of fiscal years 2005, 2006, and 2007. . 
 
